DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim(s) 3, 11, and 17 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 3, line 2, it appears that --and-- should be inserted after "satellite".  
In claim 11, line 3, it appears that --and-- should be inserted after "satellite".  
In claim 17, line 3, it appears that --and-- should be inserted after "satellite".  
Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-6, 10-13, and 16-19 is/are rejected under 35 U.S.C. 112(b)/2nd
Claim 4 line 2 recites "the data".  It is unclear if this is referring to the "predictive data" or the "first data" that is recited in claim 1.  Claims 10-12 and 16-18 have the same issue.
Claim 5, line 2 recites "receiving data". It is unclear if this is referring to
either the types of "data" previously recited, or different data. Claims 6 depends from this claim.  Claims 13 and 19 have the same issue
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
Claims 1-3, 9-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake (US 2012/0209519 A1) in view of Parkinson (Global Positioning System: Theory and Applications), Liu (US 2010/0066599 A1), and Wietfeldt (US 2017/0059715 A1).
In regard to claim 1, Basnayake discloses:
a GNSS receiver (82, Fig. 3);
receiving predictive data including data indicating predicted line-of-sight visibility from the receiver to individual satellites (Fig. 2; ¶7; ¶22-24; ¶29; ¶38; claim 20) [where the data is predictive since the fact that a different vehicles does not receive an 
the predictive data for an area that includes the receiver to a content delivery network (abbreviated CDN) (Fig. 2; ¶22) [where satellite visibility and other data is content being sent from via a V2X network to a vehicle for the area of the vehicle]; 
[where there are many potential application for using this satellite visibility data (¶27)].
Basnayake fails to disclose the GNSS receive includes a non-directional antenna; sending a request for the predictive data; and extracting from the first data a prediction for a present or future location of the receiver and using the extracted prediction data for satellite selection, for choosing some and ignoring other individual satellites.
It is inherent that a GNSS receiver includes an antenna, since an antenna is required for the GNSS receiver to receiver the GNSS satellite signals.
Parkinson teaches that it is common for a GNSS receiver to use a non-directional/omnidirectional antenna (p. 44, lines 7-8; p. 30, item 6; p. 569, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the antenna of the GNSS receiver.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the nondirectional antenna is used to receiver the GNSS satellite signals to perform GNSS positioning.
Basnayake further discloses transmitting the aiding data continuously (¶18).

sending a request for aiding data (¶23; ¶57; ¶60);
where the aiding data includes a prediction for a present location of the receiver (¶52) [where the receiver is predicted to be at approximately the location of the nearby transmitter.  Note that this a prediction based on theory (i.e. a prediction of something that has not been measured yet) rather than a prediction of the future.  It is clear from claim 1, line 7 ("prediction of a present ... location") that a prediction does not have to be of the future.].
Replacing the continuous transmission of Basnayake with transmission upon request of Liu is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of exchanging information, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of exchanging the information.
It would further have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the reference position aiding of Liu into the combination in order to use the reference position for selecting satellites when the GNSS receiver is initialized and as an initial position to linearize GNSS equations about for the GNSS positioning calculation.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the satellites are selected based on the reference position and the GNSS equations are linearized about the reference location and the GNSS position is determined.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the speed of position determination and save battery power by not searching for satellites that cannot be received.  Additionally, one of ordinary skill in the art would have further been motivated to look to the prior art for additional uses for the satellite visibility data in the combination based on Basnayake's disclosure that there are many potential application for using the combination's satellite visibility data (¶27).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the GNSS receiver is determined faster.
In regard to claims 9 and 15, Basnayake further discloses the GNSS receiver includes a memory (¶16), where a GNSS receiver inherently includes processing logic to perform the GNSS positioning operations.
In regard to claims 2, 10, and 16, Wietfeldt further discloses excluding from satellite selection at least one individual satellite based on lack of visibility to the individual satellite (610, Fig. 6; ¶66-67) [where only visible satellites are selected].
Basnayake further discloses that non-line-of-sight satellites cannot be received (Fig. 2; ¶22-23).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that only satellites that can be received are selected.
In regard to claims 3, 11, and 17, Liu further teaches receiving in the data information regarding multipathing from the individual satellite using the multipathing information to [improve the accuracy of a determined location] (¶54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve the accuracy of a determined location.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an accurate location for the receiver is determined.
In the combination, it would have been obvious to one of ordinary skill in the art to exclude from satellite selection the individual satellite signals that are corrupted with multipath if a sufficient number of non-multipath corrupted line-of-sight signals are available.

Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake, Parkinson, Liu, and Wietfeldt as applied to claims 1, 9, and 15, above, and further in view of Syrjarinne (US 2018/0372877 A1).
The combination fails to disclose including with the request a time range during which a path is being traversed by the receiver, receiving the data for the requested time range, and extracting from the data the prediction for a particular time.
Syrjarinne teaches including with a request for assistance data a time range during which a path is being traversed by the receiver, receiving the data for the requested time range, and extracting from the data the prediction for a particular time (¶2, lines 5-7; ¶68) [where the use case in ¶68 can be a car as in ¶2; and where the GNSS receiver of a car is used when the car is traversing a path].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that assistance data needed is available even if the communication channel becomes unavailable in the future.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that assistance data is available to the receiver when the receiver needs it.
	
Claims 5-6, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake, Parkinson, Liu, and Wietfeldt, as applied to claims 1, 9, and 15, above, and further in view of Pujante Cuadrupani (US 2013/0106655 A1).
claims 5, 13, and 19, Liu further teaches receiving data regarding predicted signal strength for the area and extracting predicted characteristics of signals received from individual satellites [to improve the accuracy of a determined location] (¶54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve the accuracy of a determined location.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an accurate location for the receiver is determined.
The combination fails to disclose receiving data regarding predicted signal strength for the area and extracting predicted characteristics of signals received from individual satellites; and comparing the signal characteristics data with measures of signals received from individual satellites and rejecting use of at least one individual satellite based on variance between predicted and actual received signals. 
Pujante Cuadrupani teaches comparing predicted signal characteristics data with measures of signals received from individual satellites and rejecting use of at least one individual satellite based on variance between predicted and actual received signals [in order to reject spoofed GNSS signals] (¶2; ¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify and reject spoofed GNSS signals.

In regard to claims 6, 14, and 20, one of ordinary skill in the art before the effective filing date of the invention would recognize that Pujante Cuadrupani provides a finite number of identified, predictable solutions:
(i) The divergent result being that the predicted signal is weaker than the actual received signal for the individual satellite.
(ii) The divergent result being that the predicted signal is stronger than the actual received signal for the individual satellite.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try option i, since doing so is choosing from a finite number of identified, predictable solutions.  One of ordinary skill in the art would have a reasonable expectation of success because whether the predicted signal is significantly weaker than the measured signal or significantly stronger then the measure signal, conditions are not as expected for GNSS positioning to provide an accurate receiver location.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Parkinson, Liu, Pujante Cuadrupani, and Syrjarinne.
In regard to claim 7, Basnayake discloses:
a GNSS receiver (82, Fig. 3);

Basnayake fails to disclose the GNSS receiver has a non-directional antenna; sending a request for the predictive data; responsive to the request, receiving data regarding expected signal strength for the receiver with respect to individual satellites over time; and the receiver comparing the data with measures of signals received from individual satellites; rejecting use of at least one individual satellite based on variance between predicted and actual received signals, and the requested data valid over time.
It is inherent that a GNSS receiver includes an antenna, since an antenna is required for the GNSS receiver to receiver the GNSS satellite signals.
Parkinson teaches that it is common for a GNSS receiver to use a non-directional/omnidirectional antenna (p. 44, lines 7-8; p. 30, item 6; p. 569, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the antenna of the GNSS receiver.

Basnayake further discloses transmitting the aiding data continuously (¶18).
Liu teaches:
sending a request for aiding data (¶23; ¶57; ¶60); and
receiving data regarding expected signal strength for a receiver with respect to individual satellites [to improve the accuracy of a determined location] (¶54).
Replacing the continuous transmission of Basnayake with transmission upon request of Liu is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of exchanging information, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of exchanging the information.
It would further have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the reference position aiding of Liu into the combination in order to use the reference position for selecting satellites when the GNSS receiver is initialized and as an initial position to linearize GNSS equations about for the GNSS positioning calculation.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the satellites are selected based on the reference position and the GNSS equations are linearized about the reference location and the GNSS position is determined.

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an accurate location for the receiver is determined.
Pujante Cuadrupani teaches a receiver comparing the data with measures of signals received from individual satellites; rejecting use of at least one individual satellite based on variance between predicted and actual received signals, and the requested data valid over time in order to reject spoofed GNSS signals (¶2; ¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify and reject spoofed GNSS signals.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that spoofed GNSS signals are not used in positioning.
Syrjarinne teaches including with a request a time range for the assistance data so that it will be valid over time (¶68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that assistance data needed is available even if the communication channel becomes unavailable in the future.

In regard to claim 8, one of ordinary skill in the art before the effective filing date of the invention would recognize that Pujante Cuadrupani provides a finite number of identified, predictable solutions:
(i) The divergent result being that the predicted signal is weaker than the actual received signal for the individual satellite.
(ii) The divergent result being that the predicted signal is stronger than the actual received signal for the individual satellite.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try option i, since doing so is choosing from a finite number of identified, predictable solutions.  One of ordinary skill in the art would have a reasonable expectation of success because whether the predicted signal is significantly weaker than the measured signal or significantly stronger then the measure signal, conditions are not as expected for GNSS positioning to provide an accurate receiver location.

The following reference(s) is/are also found relevant:
	Wei (US 2018/0292839 A1), which teaches uses a 3D model to ignore satellites whose signal is expected to be line-of-sight obstructed (¶12-16).

Rosenfeld (US 2011/0234455 A1), which teaches providing assistance information with regard to allow a receiver to model multipath signal propagation (¶47-48).
Pitt (US 6,650,288 B1), which teaches using satellite visibility data for satellite selection, for choosing some and ignoring other individual satellites in order to increase the speed of position determination (Fig. 5; col. 1, lines 39-44; col. 4, lines 23-34; col. 5, lines 11-17), including excluding from satellite selection at least one individual satellite based on lack of visibility to the individual satellite (Fig. 5; col. 5, lines 47-58) [where only visible satellites are selected].
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.




Response to Arguments
Applicant’s arguments on p. 9, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 9-10, with respect to the the first two 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 9-10, with respect to the the third 35 USC 112 rejection(s), have been fully considered, but is not persuasive.
It has been found that “the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.  Identifying different data by different descriptors (e.g. first data, second data) to make clear which data are the same and which are different clarifies the claim language and remove potential ambiguity that may occur in litigation.
Applicant’s arguments on p. 10-15, with respect to the prior art rejection(s) involving Monnerat have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
The arguments that are relevant to the new rejection are responded to below.
With regard to claims 3, 11, and 17, applicant argues that Liu does not involve a content distributing network.  However, Liu is distributing information (that is useful and desired).  See both The American Heritage Dictionary of the English Language (3b) and the High Definition: A-Z Guide to Personal Technology definitions for "content" as information.  Indeed, ¶35+ of the appendix to the specification refers to various data structures (i.e. sets of information) as content.
Applicant argues that Liu does not involve predictive information about multipathing, instead using actual observations.  However, in Liu, the data is predictive 
With regard to claims 4, 12, and 18, applicant argues "Syrjarinne does not involve the claimed predictive information over an explicitly requested time range.".  However, "the predictive information" is taught by Basnayake.  Syrjarinne teaches requesting assistance data for a particular time range, where the particular time range in explicitly requested for, where "a start time, and end time and a time interval" is specified, where examples of the time interval are "one day or any other length" and "five minutes" are given (¶68).
With regard to claims 5-6, 13-14, and 19-20, applicant argues "The principles of operation of Pujante Cuadrupani and Syrjarinne are fatally incompat[i]ble".  However, since Syrjarinne is not used in the rejection of these claims, this argument is moot.
With regard to claims 7-8, applicant argues "At least the bold-faced limitations are not found" in the references.  However, it is noted that there are no bold-faced limitations in the paragraph above.  However, since Pujante Cuadrupani and Syrjarinne are both used in the rejections of claims 7-8, applicant's argument "The principles of operation of Pujante Cuadrupani and Syrjarinne are fatally incompat[i]ble" will be addressed here.  In the rejection of claims 7-8, the receiving of he expected signal strength is taught by Liu.  Pujante Cuadrupani is not relied to teach this feature.  The 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648